                                                 [Dkt. Nos. 37, 38, 39]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


D.D.,

Plaintiff,                            Civil No. 18-13506(RMB/JS)

             v.                        OPINION

STOCKTON UNIVERSITY, et al.,

Defendants.


APPEARANCES:

FUGGI LAW FIRM, P.C.
By: Robert R. Fuggi, Jr. Esq.; Jonathan M. Penney, Esq.;
    Peter S. Pascarella, Esq.
47 Main Street, P.O. Box 1808
Toms River, New Jersey 08754
     Counsel for Plaintiff D.D.

OFFICE OF THE ATTORNEY GENERAL OF NEW JERSEY
By: Michael R. Sarno, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street, P.O. Box 116
Trenton, New Jersey 08625
     Counsel for Defendants Stockton University and
     the Stockton University Board of Trustees

GREENBAUM, ROWE, SMITH & DAVIS, LLP
By: John D. North, Esq.; Jemi Goulian Lucy, Esq.;
    Irene Hsieh, Esq.
P.O. Box 5600
Woodbridge, New Jersey 07095
     Counsel for Defendants Stockton University and
     the Stockton University Board of Trustees

ZARWIN BAUM DEVITO KAPLAN SCHAER TODDY, P.C.
By: Timothy P. Mullin, Esq.
309 Fellowship Road, Suite 200
Mt. Laurel, New Jersey 08054
     Counsel for Defendant Pi Kappa Phi Fraternity, Inc.
LAW OFFICE OF DEBRA HART
By: Cindy B. Shera, Esq.
303 Fellowship Road, Suite 300
Mount Laurel, New Jersey 08054
     Counsel for Defendants Michael Colandrea,
     Sherie Reid-Colandrea, and Katie Colandrea

BENNETT, BRICKLIN & SALTZBURG LLC
By: Michael Dolich, Esq.
6000 Sagemore Drive, Suite 6103
Marlton, New Jersey 08053
    Counsel for Defendants Amy Tomm (deceased)
    and Yin Ben Tomm


RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff D.D. (“Plaintiff”) brings this action against

Defendants Stockton University (“Stockton”), the Stockton

University Board of Trustees (the “Stockton Board”)(together with

Stockton, the “Stockton Defendants”), the Pi Kappa Phi

Fraternity, Inc. (“PKP”), Katie Colandrea, Michael Colandrea, and

Sherie Reid-Colandrea (the “Colandrea Defendants”), and Yin Ben

Tomm and Amy Tomm (the “Tomm Defendants”)(collectively,

“Defendants”), in relation to a series of alleged sexual assaults

during Plaintiff’s time as a student at Stockton University.1

Plaintiff alleges that these sexual assaults occurred in October

2012 at the off-campus PKP fraternity house in Egg Harbor City,


1 This is the Court’s second decision resolving various motions
to dismiss in the nine related “Stockton cases” currently pending
before this Court. This Court’s Opinion contains substantially
similar reasoning to the prior decision issued in D.N. v.
Stockton Univ., Civ. No. 18-11932 (RMB/JS), 2019 WL 2710500
(D.N.J. June 28, 2019).
                                2
New Jersey, and in December 2015 at the Colandrea family’s house

in Barnegat, New Jersey.

     Plaintiff’s Complaint (the “Complaint”)[Dkt. No. 1] asserts

causes of action under Title IX of the Education Amendments Act

of 1972, 20 U.S.C. § 1681, et seq. (Counts 1-2), Section 1983 of

the Civil Rights Act, 42 U.S.C. § 1983 (Counts 3-4), the Jeanne

Clery Disclosure of Campus Security Policy and Campus Crime

Statistics Act, 20 U.S.C. § 1092 (the “Clery Act”) and Title IV

of the Higher Education Act of 1965, 20 U.S.C. § 1070, et seq.

(the “HEA”)(Counts 5-12),2 the Drug-Free Schools and Communities

Act Amendments of 1989, 20 U.S.C. § 1011 (the “DFSCA”)(Count 13),

personal injury tort claims (Counts 14-21), as well as various

derivative claims and theories of liability (Counts 22-35).

     This matter now comes before the Court upon Motions to

Dismiss, filed by all Defendants (other than the Tomm Defendants)




2 In response to Defendants’ Motions to Dismiss, Plaintiff
conceded that the Clery Act does not allow for a private cause of
action and voluntarily withdrew “those pertinent counts of the
complaint.” See Plaintiff’s Brief in Opposition to the Motions
to Dismiss (“Pl.’s Opp. Br.”)[Dkt. No. 54], at 52. Therefore, the
Court assumes that Defendant voluntarily dismisses Counts 5-12
and will not address those claims in this Opinion. Additionally,
the Court will not address Count 13, because DFSCA also does not
create a private right of action. See Stevenson ex rel. Stevenson
v. Martin Cty. Bd. of Educ., 3 F. App'x 25, 35 (4th Cir. 2001).


                                3
(collectively, the “Moving Defendants”).3   [See Dkt. Nos. 37, 38,

39].   Although the Court accepts all of Plaintiff’s disturbing

allegations as true for purposes of these motions, the Court is

constrained by legal precedent mandating dismissal.   For the

reasons set forth herein, Defendants’ Motions to Dismiss will be

granted, and Plaintiff’s claims against the Moving Defendants

will be dismissed, without prejudice.   The Court, however, will

allow Plaintiff thirty (30) days to file an amended complaint,

addressing the deficiencies discussed in this Opinion.


I.     FACTUAL BACKGROUND

       Plaintiff’s Complaint alleges that she was the victim of

sexual misconduct during her time at Stockton, including at least

two sexual assaults.   First, Plaintiff alleges that she was

subjected to sexually inappropriate behavior at two parties

hosted at PKP’s off-campus house in October 2012.   Upon arriving

at the first party, Plaintiff contends that unnamed PKP members

told her that only “really attractive” female students would be

admitted to the party for free, and that “she wasn’t pretty

enough to get in for free.” See Compl. at ¶ 20.   Plaintiff states




3 The Court notes that the Tomm Defendants, who allegedly owned
the house rented to PKP, are listed in the case caption and the
“parties” section of the Complaint, but are not named in any of
the Complaint’s thirty-five counts. Accordingly, this Court will
order Plaintiff to show cause, explaining whether Plaintiff has
any viable claims against the Tomm Defendants.
                                  4
that she told she either needed to flash her breasts or pay $15

for admission. Id. at ¶ 21-22. Plaintiff decided to pay the $15

entrance fee.

     At a second PKP party in October 2012, Plaintiff alleges

that an unnamed PKP member with a “blonde crew cut” came up from

behind Plaintiff and “grabbed her buttocks... then proceeded to

put his hand between D.D.’s legs, making contact with D.D.’s

vagina outside her pants” and called her a “cunt.” See Compl. at

¶¶ 26-28. Plaintiff states that she responded by hitting her

assailant, who then “forcefully push[ed]” her in return. Id.

Plaintiff alleges that she reported the sexual assault to local

police officers who had arrived to shut down the party, but that

they told her to “stop talking since she had assaulted her

attacker” in response. Id. at ¶ 29.   Plaintiff makes no

allegation that she reported either October 2012 incident to

representatives from Stockton University.   However, Plaintiff

claims that she heard from another friend who allegedly reported

PKP that “the University could not do anything, despite the fact

that the fraternity members were Stockton University student[s],”

because PKP “was operating as an unrecognized organization.” Id.

at ¶ 32.

     Plaintiff also alleges that she was sexually assaulted at

the Colandrea family’s house following their holiday party in

December 2015 (by a male guest referred to only as “Eric” in the

                                5
Complaint).   As described in the Complaint, Plaintiff attended

the Colandrea holiday party on December 14, 2015, where “there

was an abundance of underage drinking involving minors... and

many Stockton University students had been invited to the party.”

Compl. at ¶ 37.   Plaintiff alleges that she was informed by Katie

Colandrea that “Eric” had shown an interest in Plaintiff.4    Id.

at ¶ 39.   Around 3:00 a.m. on December 15, 2015, Plaintiff

contends that an intoxicated Eric “headed over to D.D. and placed

his hands on her waist in a sexual manner” and stated that “she

was ‘beautiful.’”   Id. at ¶ 41.   In response, Plaintiff told Eric

not to touch her and he “immediately removed both of his hands

from her waist.” Id.

     Later in the early morning hours on December 15, 2015,

Plaintiff accepted Katie Colandrea’s offer to spend the night at

the house because it was very late.    See Compl. at ¶ 43.

Plaintiff states that she was laying on an air mattress on the

floor of Katie Colandrea’s room, when Eric, who had been sleeping

on the other side of the room, approached Plaintiff and told her

that “he did not want D.D. to be lonely.” Id. at ¶ 45.   Although

Plaintiff advised Eric that she was not lonely, “Eric began

touching D.D. all over, groping and sexually assaulting her.”

According to Plaintiff, “Eric forcefully pulled her hair,


4 The Court notes that the individual identified as “Eric” is not
named as a defendant in this case.
                                   6
ripped/tore D.D.’s shirt and bra off, and digitally penetrated

her in her vagina.” Id. Plaintiff “believes she froze during the

sexual assault since she was involved in a previous sexual

assault at the Phi Kappa Phi [sic] fraternity house.” Id. at ¶

46.

      Plaintiff states that she escaped from the sexual assault

and told Eric “not to touch her” after Katie Colandrea “violently

awoke sick from being so intoxicated from the party earlier and

was throwing up.” Compl. at ¶ 47. Plaintiff alleges that she ran

from her assailant in tears to the bathroom connected to the

bedroom, followed by Katie who was throwing up, and then “advised

Katie of the sexual assault that had just occurred.” Id. at ¶ 48.

Plaintiff contends that Katie’s mother, Sherie, entered the

bathroom while Plaintiff was telling Katie about the sexual

assault. Id.   Plaintiff states that Katie began throwing up again

and “Sherie made no attempt to keep D.D. from leaving the house

after she had just been sexually assaulted.” Id. Around 4:00

a.m., Plaintiff gathered her belongings, left the Colandrea

house, and headed back to her dorm room on the Stockton

University campus. Id. at ¶¶ 49-50.

      After returning to her dorm room, Plaintiff told her

roommate about the alleged sexual assault. See Compl. at ¶ 50.

Plaintiff claims that she reported the sexual assaults to Karen

Matsinger, Assistant Director of Counseling Services at Stockton

                                 7
University, in a counseling session that following Monday. Id. In

turn, Plaintiff alleges that Matsinger referred her to Laurie

Dutton, Stockton University’s Director of Counseling, who

contacted the Stockton Police Department (the “SPD”). Id.

      Plaintiff contends that Dutton and the SPD launched “a

campaign of manipulation, control, and non-disclosure” to “talk

D.D. out of pursuing criminal charges against her attacker.”

Compl. at ¶ 51.    Plaintiff states that Dutton and the SPD pressed

her on whether she “really wanted to press charges” and told her

that doing so “wasn’t good for her mental health,” adding that

Plaintiff “would not win” a case against her attacker. Id. at ¶

52.   Meanwhile, Plaintiff continued her counseling sessions with

Matsinger, which Plaintiff describes as “a clear conflict of

interest with D.D. also being an employee of the Counseling

Center.” Id. at ¶ 53.

      On September 3, 2018, Plaintiff commenced this action

against Defendants, alleging, among other things, that the sexual

assaults “have had a negative and very detrimental effect on

D.D.’s everyday life.” Compl. at ¶ 55.   Now, this matter comes

before the Court upon Moving Defendants’ motions to dismiss.    The

Moving Defendants present varying arguments in favor of

dismissal, but all Defendants argue that Plaintiff untimely

asserted her claims after the two-year statute of limitations had

already expired.

                                  8
II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S.

at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

      In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well as

all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the

allegations found in the complaint, exhibits attached to the


                                 9
complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).


III. DISCUSSION

       In their respective motions to dismiss, the Moving

Defendants set forth various arguments for dismissal.   Notably,

all Moving Defendants argue that Plaintiff’s Complaint must be

dismissed because it was filed after the expiration of the two-

year statute of limitations on each of Plaintiff’s claims.   In

addition to the statute of limitations defense, Stockton argues

that Plaintiff fails to adequately allege Title IX and § 1983

claims, and that Plaintiff cannot maintain tort claims against

Stockton because Plaintiff failed to serve notice under the New

Jersey Tort Claims Act (“TCA”). See Stockton MTD [Dkt. No. 39-1].

PKP separately argues that Plaintiff has failed to sufficiently

allege vicarious liability against PKP. See PKP MTD [Dkt. No.

38].   Lastly, the Colandrea Defendants also argue that they are

not specifically named in any of the Complaint’s thirty-five

counts and that Katie Colandrea was not properly served. See

Colandrea MTD [Dkt. No. 37-3].    Based on the manner in which the




                                  10
allegations are currently pled in the Complaint, the Court must

rule in favor of the Moving Defendants.


     A. Statute of Limitations (Generally)

     All Moving Defendants seek to dismiss Plaintiff’s claims as

time-barred under the relevant statutes of limitations.

Generally, a statute of limitations is an affirmative defense not

normally decided on a motion to dismiss. See Mesadieu v. City of

Elizabeth, 2019 WL 2385901, at *2 (D.N.J. June 6, 2019)(citing

Crump v. Passaic County, 147 F. Supp. 3d 249, 259 (D.N.J. 2015).

However, “where the complaint facially shows noncompliance with

the limitations period,” dismissal on statute of limitations

grounds may be appropriate. Id.

     In this case, the applicable statute of limitations for each

of Plaintiff’s claims is two years. See Dique v. New Jersey State

Police, 603 F.3d 181, 185 (3d Cir. 2010)(noting that New Jersey

mandates a two-year statute of limitations period for personal-

injury torts); Bougher v. Univ. of Pitt., 882 F.2d 74, 77–78 (3d

Cir. 1989)(applying the local statute of limitations for personal

injury claims to Title IX claims); Pearson v. Sec’y Dep’t of

Corr., 775 F.3d 598, 602 (3d Cir. 2015)(applying the local

statute of limitations to § 1983 actions). Plaintiff filed her

complaint on September 3, 2018; thus, any claims that accrued

before September 3, 2016 would be time-barred.   Below, the Court


                                  11
analyzes the accrual date and applicability of the statute of

limitations to each of the specific claims.


     B. Personal Injury Claims (Statute of Limitations)

     Under New Jersey state law (which governs Plaintiff’s

personal injury claims), the date of accrual for a personal

injury claim will generally be the date of the tortious conduct

or incident resulting in the injury. See Beauchamp v. Amedio, 164

N.J. 111, 117 (2000).   As such, the Moving Defendants contend

that dismissal of Plaintiff’s personal injury tort claims is

warranted because these claims accrued in October 2012 and

December 2015, the dates of the alleged sexual assaults.

     In response, Plaintiff alleges that her claims should be

tolled under the equitable doctrines of “delayed discovery”

and/or “repressed memory.”   Under New Jersey law, the discovery

rule postpones a claim from accruing if a plaintiff is not

reasonably aware that she had suffered an injury or if she cannot

identify whether it was the fault of the specific person (even if

she was aware of the injury). See Caravaggio v. D'Agostini, 166

N.J. 237 (2001). As set out by the New Jersey Supreme Court, the

accrual of the claim will be postponed until the “injured party

discovers, or by exercise of reasonable diligence and

intelligence should have discovered, that [she] may have a basis




                                12
for an actionable claim.” Lopez v. Swyer, 62 N.J. 267, 272

(1973).

      Plaintiff also argues that her claims should be tolled

under the Child Sexual Abuse Act (“CSAA”), N.J.S.A. 2A:61B-1, et

seq., which provides special protections against the statute of

limitations to plaintiffs who were under the age of 18 years at

the time of their sexual abuse. N.J.S.A. 2A:61B-1(a)(1). That

statute provides that a cause of action for sexual abuse, defined

as “an act of sexual contact or sexual penetration between a

child under the age of 18 years and an adult,” accrues “at the

time of reasonable discovery of the injury and its causal

relationship to the act of sexual abuse.” N.J.S.A. 2A:61B-1(a)(1)

& (b). In addition, the CSAA provides that the statute of

limitations may be further tolled “because of the plaintiff's

mental state, duress by the defendant, or any other equitable

grounds.” N.J.S.A. 2A:61B-1(c). The New Jersey legislature passed

the CSAA in recognition of “the unique nature” of childhood

sexual abuse. See Schmotzer v. Rutgers Univ.-Camden, 2017 WL

2691415, at *8 (D.N.J. June 21, 2017).   However, Plaintiff’s

Complaint specifically states that she was already eighteen years

old at the time of the first incident in 2012. See Compl., at ¶

16 (“The first sexual harassment/assault occurred in October 2012

when the Plaintiff was eighteen (18) years old”). Therefore, this

Court will not apply the CSAA to toll the statute of limitations.

                               13
     Although Plaintiff asserts that circumstances, such as

mental anguish, prevented her claims from accruing, Plaintiff’s

allegations undercut her argument and demonstrate that she was

“reasonably aware that she had suffered an injury.”    To that

point, Plaintiff’s pleadings support a finding that she was aware

that she had been sexually assaulted at the time of the alleged

incidents.   Following the alleged sexual assault in October 2012,

Plaintiff claims that she immediately told a police officer that

she had been sexually assaulted.     Following the December 2015

incident, Plaintiff states that she immediately told Katie

Colandrea and her roommate, and that she told Matsinger, Dutton,

and the SPD within the next few days.

      Because Plaintiff’s pleadings facially show that she knew

she had been the victim of sexual assaults at the time of the

incidents, the Court is constrained to find that the statute of

limitations for Plaintiff’s personal injury claims expired in

October 2014 and December 2017, respectively.


     C. Personal Injury Claims (Tort Claims Act)

     In addition to the statute of limitations point, Stockton

also argues that Plaintiff’s personal injury claims against the

university must be dismissed for failure to meet the TCA’s notice

of claim requirement.   The TCA imposes certain limitations on the

tort liability of a New Jersey public entity and of a New Jersey


                                14
public employee. See N.J.S.A. 59:1–2; N.J.S.A. 59:2–1; N.J.S.A.

59:3–1. Of relevance to this action, the TCA precludes actions

against a public entity or its employees when the plaintiff has

failed to comply with its notice of claim provision. See Coreas

v. McGuire, 2010 WL 1849939, at *2 (D.N.J. May 7, 2010)(citing

N.J.S.A. 59:8–3; N.J.S.A. 59:8–8). Indeed, “[a] suit will be

dismissed if the claimant did not provide a notice of claim to

the entity within ninety days of the ‘accrual of a cause of

action.’” Davis v. Twp. of Paulsboro, 371 F.Supp.2d 611, 618

(D.N.J. 2005).

     In this matter, Plaintiff has neither addressed the merits

of Stockton’s argument on this point nor claimed that she has

complied with the TCA.   Thus, even if they were not barred by the

statute of limitations, the Court would dismiss the personal

injury claims against Stockton for failure to comply with the

TCA’s notice requirements.   As such, the Court notes that any

effort to amend the complaint to address that issue would be

futile, because Plaintiff’s failure to file the mandatory notice

of claim bars her from proceeding with her personal injury tort

claims against Stockton.


     D. Title IX and § 1983 Claims

     Stockton argues that Plaintiff fails to state a claim under

Title IX and Section 1983, and that any possible claims are


                                15
barred by the statute of limitations.   The United States Supreme

Court has held that Title IX “implies a private right of action

to enforce its prohibition on intentional sex discrimination.”

Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173

(2005)(emphasis added).   To that end, “retaliation against a

person because that person has complained of sex discrimination

is another form of intentional sex discrimination encompassed by

Title IX,” because retaliation is “by definition, an intentional

act.” See id. at 173-174.   Meanwhile, to state a claim under §

1983, Plaintiff must allege that the school purposefully

discriminated against her and treated her differently than others

similarly situated. See Keel v. Delaware State Univ. Bd. of

Trustees, 2019 WL 494621, at *7 (D. Del. Feb. 8, 2019).

     A private Title IX and § 1983 claim may also exist against a

public school in cases of student-on-student harassment, but

“only where the funding recipient is deliberately indifferent to

sexual harassment, of which the recipient has actual knowledge,

and that harassment is so severe, pervasive, and objectively

offensive that it can be said to deprive the victims of access to

the educational opportunities or benefits provided by the

school.”   Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of

Educ., 526 U.S. 629, 650 (1999)(emphasis added).   Indeed, damages

may not be recovered unless a school official “who at a minimum

has authority to institute corrective measures on the [school’s]

                                16
behalf has actual notice of, and is deliberately indifferent” to

the alleged misconduct. See Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 277 (1998).

     “Deliberate indifference claims impose a significant burden

on the plaintiff and consequently rarely proceed beyond a motion

to dismiss.” Saravanan v. Drexel Univ., 2017 WL 5659821, at *7

(E.D. Pa. Nov. 24, 2017).   Under Title IX, deliberate

indifference requires “a response (or failure to respond) that is

clearly unreasonable in light of the known circumstances.”   Keel,

2019 WL 494621, at *6.   Furthermore, the Supreme Court has held

that it would “frustrate the purposes” of Title IX to permit a

damages recovery “based on principles of respondeat superior or

constructive notice, i.e., without actual notice” to a school

official. See Gebser, 524 U.S. at 285.

     In this case, it appears that Plaintiff’s Title IX and §

1983 causes of action are based on an alleged failure to take

actions against PKP, PKP’s members, the individual identified as

“Eric,” and for allegedly dissuading Plaintiff from pursuing




                                17
claims.5 However, Plaintiff’s claims would have accrued at the

time she “knew or should have known” that Stockton was acting

with deliberate indifference, meaning all of her claims would be

time-barred.

     First, Plaintiff’s Complaint insinuates that PKP’s generally

inappropriate behavior was well-known around campus while she was

a student.   Thus, Plaintiff tacitly acknowledges that she was

aware of Stockton’s alleged deliberate indifference much more

than two years before she filed suit. Regardless, Plaintiff never

alleges that she reported either of the October 2012 incidents at

the PKP, leaving Stockton without any “actual notice.”    Second,

Plaintiff states that she informed Stockton about the sexual

assault at the Colandrea household the Monday immediately

following the December 15, 2015 incident.    Plaintiff’s Complaint

suggests that Stockton officials almost immediately dissuaded

Plaintiff from pursuing a claim.     These actions mean that

Plaintiff knew in December 2015 that Stockton would not be

addressing her claims.   As such, Plaintiff’s Title IX or § 1983


5 Plaintiff also claims that in September 2015, Matsinger
“apprised D.D. of some non-disclosable medical information
involving another Stockton University student” and that the
release of this medical information “was not only illegal but
completely unnecessary and detrimental to the mental health of
D.D.” Compl., at ¶¶ 33-34. Plaintiff does not specify the
nature of that information, why it was detrimental to her health,
or how it relates to her other claims. Regardless, the statute
of limitations for Title IX and § 1983 claims based on that
incident would have expired in September 2017.
                                18
claims would have accrued more than two years prior to

commencement of this lawsuit and would, thus, be time-barred.


     E. Vicarious Liability (Against PKP)

     In her Complaint, Plaintiff alleges that PKP, the national

fraternity organization, is liable for the tortious conduct of

PKP members under a theory of vicarious liability or respondeat

superior.   In its Motion to Dismiss, PKP argues that it cannot be

found vicariously liable for the tortious acts of three unnamed

PKP members because Plaintiff has not alleged any agency

relationship or duty of care.

     “Whether a person owes a duty of reasonable care toward

another turns on whether the imposition of such a duty satisfies

an abiding sense of basic fairness under all of the circumstances

in light of considerations of public policy. That inquiry

involves identifying, weighing, and balancing several factors—the

relationship of the parties, the nature of the attendant risk,

the opportunity and ability to exercise care, and the public

interest in the proposed solution.” Hopkins v. Fox & Lazo

Realtors, 132 N.J. 426, 439 (1993)(internal citations omitted).

When conducting this analysis, [t]he foreseeability of the harm

involved is one of the many considerations in assessing whether a

duty is owed.” Peguero v. Tau Kappa Epsilon Local Chapter, 439

N.J. Super. 77, 89 (App. Div. 2015).   Additionally,


                                19
foreseeability is “based on the defendant's knowledge of the risk

of injury.” Id.(internal citations omitted).

     In Peguero, the Superior Court of New Jersey, Appellate

Division, found that a fraternity was not liable for injuries

sustained when a guest at a party fired a gun in the backyard of

the fraternity house.   In that case, the Superior Court found

that it was not reasonably foreseeable that an “unknown

assailant” would bring a gun to the party, drink heavily, get

into an altercation, fire the handgun, and injure someone. See

id. at 93. However, in dicta, the court opined that it was not

suggesting that “a fraternity or its members could not be liable

for criminal or other dangerous behavior that occurs during the

course of a party hosted by fraternity members.” Id. at 93.    The

Superior Court added that it was “cognizant of the tragic

consequences of hazing, excessive drinking, sexual assaults, and

other harmful acts that have occurred at fraternity houses or at

other fraternity events.” Id.

     Under somewhat similar circumstances, other courts have

found that national fraternities are not liable for the tortious

conduct of their members. Recently, the Middle District of

Tennessee found that the national organization of the Pi Kappa

Alpha fraternity was not liable for an alleged sexual assault by

a fraternity member. Doe v. Andrew, 2017 WL 3443598, at *13-14

(M.D. Tenn. Aug. 9, 2017). In relevant part, the court stated:

                                20
     “The Court concludes Doe’s injuries and the manner in
     which they occurred were not reasonably foreseeable so
     as to give rise to a special relationship with Doe.
     Certainly, a sexual assault at a fraternity party—or any
     party—is foreseeable, in the sense that it does not defy
     the rules of logic and common sense to think that it
     might happen. But foreseeability for purposes of
     identifying duties under tort law requires more than
     that. It requires at least reasonable foreseeability—a
     foreseeability built on something more than mere
     possibilities.”

     ...

     “Here, however, there is no evidence the Chapter had
     notice of any sexual misconduct by any Chapter member,
     including Andrews. The Court agrees with the Chapter
     that knowledge of allegations of sexual misconduct at a
     few other Pi Kappa Alpha chapters was not sufficient to
     raise the possibility of sexual assault to such
     reasonable foreseeability as to give rise to a duty by
     the Chapter to take additional specific precautions to
     protect its guests, such as Doe.”

Id. (emphasis in original); see also Ostrander v. Duggan, 341

F.3d 745, 749 (8th Cir.2003)(finding that the defendant

fraternity had no duty to protect plaintiff from a sexual assault

because the plaintiff “adduced no evidence that would cause a

reasonable person to foresee injury to herself or other female

visitors arising from sexual misconduct at the [fraternity]

premises”); Rogers v. Sigma Chi Int'l Fraternity, 9 N.E.3d 755,

765 (Ind.Ct.App.2014) (granting summary judgment to the national

Sigma Chi fraternity for what it deemed to be an “unforeseeable”

criminal assault of a party attendee by another guest); Colangelo

v. Tau Kappa Epsilon Fraternity, 517 N.W.2d 289, 292 (1994)

(finding that “the national fraternity owed no duty to supervise

                                21
the local chapter's actions for the protection of third parties”

for injuries arising from a drunk driving accident).

        Although Plaintiff argues that PKP’s national organization

was on constructive notice of sexually inappropriate conduct at

the Stockton chapter because PKP “has a systematic problem of bad

acts and underage drinking and either allows, encourages, or

supports the continued bad acts of its members, associates, and

associate chapters,” Pl.’s Opp. Br. at 9, this Court cannot reach

that conclusion based on the pleadings.    In this case,

Plaintiff’s Complaint did not allege that the PKP national

organization was on notice of any prior incidents involving

sexual assault at the Stockton PKP fraternity house.    Plaintiff

has also not alleged that PKP had any specific knowledge that the

unnamed PKP members, or other fraternity members, posed a risk to

sexually assault female party guests.

        In Plaintiff’s Brief in Opposition to the MTD, Plaintiff

alleges for the first time that call logs from the Galloway

Township Police indicate 59 calls to the Stockton PKP house since

2008, with three calls for “sexual assault/attempts.”      See Pl.’s

Opp. Br., at 10.    However, of the three police responses to

sexual assaults at the PKP house, two occurred in 2017 and 2018;

incidents that occurred after Plaintiff’s alleged sexual

assault/harassment have no bearing on foreseeability in this

case.    Plaintiff’s Brief in Opposition also attempts to argue

                                  22
foreseeability by referencing various PKP chapters around the

country that lost university recognition. See id. at 7-10.

However, of the 15 examples listed, 12 of them occurred after

2012, and none of the three before that date involved sexual

assault.   Furthermore, these allegations were not asserted in the

Complaint and Plaintiff may not amend her Complaint through a

response to a motion to dismiss.

     Therefore, if the Court had not dismissed the claims against

PKP on statute of limitations grounds, dismissal would have still

been warranted for failure to state a claim under a vicarious

liability theory.


     F. Claims against the Colandrea Defendants

     The Colandrea Defendants move for dismissal, arguing that

Plaintiff’s Complaint does not specify any claims against them.

This Court agrees.   Although included in the case caption, the

Complaint lacks any specific claims against the Colandrea

Defendants.   Indeed, the Colandrea Defendants are not mentioned

in any of the Complaint’s thirty-five counts.     As dismissal is

warranted for failure to state a claim, the Court need not

resolve whether Katie Colandrea was properly served.    However, if

Plaintiff chooses to name Katie Colandrea as a defendant in an

amended complaint, Plaintiff must show cause, in the form of a




                                23
declaration or certification, directly addressing what steps were

taken to properly serve Katie Colandrea.


IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motions to Dismiss

will be GRANTED and Plaintiff’s claims against the Moving

Defendants will be DISMISSED, without prejudice.   Plaintiff must

show cause within fourteen (14) days, indicating what claims, if

any, she can assert against the Tomm Defendants, otherwise those

claims will also be dismissed without prejudice.   Plaintiff shall

be permitted thirty (30) days to file an amended complaint,

addressing the deficiencies set forth herein, to the extent

possible.   An appropriate Order shall issue on this date.


DATED: July 26, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                24
